725 F.2d 293
LIBERTY MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,v.GULF OIL CORPORATION, et al., Defendants-Appellees.
No. 83-3354.
United States Court of Appeals,Fifth Circuit.
Feb. 21, 1984.

Christovich & Kearney, J. Walter Ward, Jr., Thomas C. Cowan, New Orleans, La., for plaintiff-appellant.
Camp, Carmouche, Palmer, Barsh & Hunter, James R. Sutterfield, New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., Judge.
Before POLITZ, RANDALL and JOLLY, Circuit Judges.
PER CURIAM:


1
Having considered the record, briefs and oral argument, we affirm on the facts as found and the legal analysis made by the district court.  559 F. Supp. 777 (E.D.La.1983).


2
AFFIRMED.